        Case 1:18-cv-10225-MLW Document 189 Filed 12/04/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )          No. 1:18-cv-10225-MLW
similarly situated,                      )
                                         )
                Plaintiffs-Petitioners,  )
                                         )          ORAL ARGUMENT REQUESTED
        v.                               )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )

                PETITIONERS’ NOTICE OF SUBSEQUENT AUTHORITY

       Petitioners submit this Notice of Subsequent Authority to alert the Court to two recent

decisions relevant to their pending motion for class certification.

       First, in Wanrong Lin v. Nielsen, No. GJH-18-3548, Dkt. 6 (D. Md. Nov. 19, 2018), the

U.S. District Court for the District of Maryland held that a beneficiary of an I-130 Petition for

Alien Relative who was pursuing provisional waivers was likely to succeed on his claim that his

arrest, detention and removal violated the Administrative Procedure Act (APA). The petitioner

in that case had a final order of removal and was married to a U.S. citizen. He was arrested by

ICE immediately following an I-130 interview despite the fact that, at the interview, his I-130

application was approved by USCIS. He was detained for nearly three months and was deported

to China on the same day that the court heard his motion for a temporary restraining order to

prevent his deportation. The court held that the petitioner was likely to succeed on the merits of

his claim that ICE’s conduct was arbitrary and capricious in violation of the APA. Id. at 3.

Specifically, the Court noted that DHS’s policy of allowing provisional waiver applicants to
         Case 1:18-cv-10225-MLW Document 189 Filed 12/04/18 Page 2 of 4



remain in the United States with their families is evidenced by the provisional waiver regulations

and USCIS’s field adjudication manual. Id. at 3-4. The Court stated that ICE had, without

justification, engaged in enforcement conduct that undermined DHS’s policy and “nullif[ied] its

own rule without explanation.” Id. at 3; see also id. at 4 (“[T]he very existence of the program is

nullified if ICE agents can use the application process as a honeypot to trap undocumented

immigrants who seek to take advantage of its protections.”). The court therefore ordered DHS to

return the petitioner to the United States and temporarily enjoined ICE from further removing

him. Id. at 5. A copy of this opinion is attached as Exhibit A.

       Second, in Rodriguez v. Marin, Nos. 13-56706, 13-56755, 2018 WL 6164602 (9th Cir.

Nov. 19, 2018), the U.S. Court of Appeals for the Ninth Circuit issued an opinion on remand

from the Supreme Court’s decision in Jennings v. Rodriguez, 138 S. Ct. 830 (2018), which is

discussed in the parties’ briefs. See Dkt. 178 (Resps.’ Response) at 10-12, 17; Dkt. 184 (Pets.’

Reply) at 3-5; Dkt. 187 (Resps.’ Sur-Reply) at 2-3, 5-6. The remand addressed both merits and

class certification issues. With regard to 8 U.S.C. § 1252(f)(1), the Ninth Circuit, like the two

other courts to have considered this issue in light of Jennings, held that the provision “does not

affect classwide declaratory relief.” Rodriguez, 2018 WL 6164602, at *3; see Dkt. 184 (Pets.’

Updated Mem. on Class Cert.) at 5 (citing Reid v. Donelan, 13-30125-PBS, 2018 WL 5269992,

at *6 (D. Mass. Oct. 23, 2018); Gonzalez v. Sessions, No. 18-CV-01869-JSC, 2018 WL 2688569

at *7 (N.D. Cal. June 5, 2018)). The court also held that § 1251(f)(1) “does not bar the habeas

class action because it lacks a clear statement repealing the court’s habeas jurisdiction.”

Rodriguez¸ 2018 WL 6164602, at *3 (citing I.N.S. v. St. Cyr, 533 U.S. 289, 298 (2001)). Thus,

the Ninth Circuit did not remand “the question of jurisdiction over this habeas claim, as it is clear

that we have jurisdiction over petitioners’ claims, as does the district court.” Id.




                                                  2
         Case 1:18-cv-10225-MLW Document 189 Filed 12/04/18 Page 3 of 4



        The court instructed the district court on remand to consider the availability of classwide

injunctive relief. Id. at *4. In a footnote, the Ninth Circuit further instructed the district court to

consider whether a particular type of declaratory relief—a declaration that the relevant detention

statutes are unconstitutional wholesale “because they contain no process for seeking bail”—

would be “an injunction or restraint on the operation of the detention statutes” under 8 U.S.C.

§ 1252(f)(1). Id. at *3 n.1. 1 A copy of this opinion is attached as Exhibit B.

        Respectfully submitted this 4th day of December, 2018.



                                                       /s/ Kevin S. Prussia

Matthew R. Segal (BBO # 654489)                        Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)                        Michaela P. Sewall (BBO # 683182)
AMERICAN CIVIL LIBERTIES UNION                         Jonathan A. Cox (BBO # 687810)
FOUNDATION OF MASSACHUSETTS, INC.                      Stephen Provazza (BBO # 691159)
211 Congress Street                                    Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                                       WILMER CUTLER PICKERING
(617) 482-3170                                           HALE AND DORR LLP
                                                       60 State Street
Kathleen M. Gillespie (BBO # 661315)                   Boston, MA 02109
Attorney at Law                                        Telephone: (617) 526-6000
6 White Pine Lane                                      Facsimile: (617) 526-5000
Lexington, MA 02421                                    kevin.prussia@wilmerhale.com
(339) 970-9283                                         michaela.sewall@wilmerhale.com
                                                       jonathan.cox@wilmerhale.com
                                                       stephen.provazza@wilmerhale.com
                                                       colleen.mccullough@wilmerhale.com

                                                       Attorneys for Petitioners




1
  Petitioners here do not seek a declaration that any statute is unconstitutional. Petitioners claim
only that Respondents’ practice of detention and removal without appropriate consideration of an
individual’s pursuit of provisional waivers is unconstitutional.


                                                   3
        Case 1:18-cv-10225-MLW Document 189 Filed 12/04/18 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 4, 2018, a true copy of the foregoing will be

electronically filed with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF).



                                                    /s/ Kevin S. Prussia
                                                    Kevin S. Prussia




                                               4
